DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 2, claims 1,3,4,10,12,13,19-21, and 25 in the reply filed on 5/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,10,12,19,20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb (US 20220264383) in view of Bai (US 20140302865).
Re claim 1:
Teyeb discloses transmitting, to a base station, a beam measurement report associated with a serving beam of the UE (Para.[0155]  Measurements in NR can be configured to be reported periodically or based on events and Para.[0154]  For NR measurement object(s), the UE measures and reports on the serving cell(s), listed cells and/or detected cells and Para.[0079]  it should be understood that (particularly with respect to 5G NR) beams may be used instead of cells and, as such, concepts described herein apply equally to both cells and beams); 
determining that a timer, relative to transmission of the beam measurement report, has expired (Para.[0149]  Measurement gaps: Periods that the UE may use to perform measurements, i.e., no (UL, DL) transmissions are scheduled and Para.[0155] If a UE is configured with a periodic measurement configuration, then it will send available measurement every time the assigned periodicity for that measurement expires); and 
performing a measurement of one or more neighbor beams (Para.[0154]  For NR measurement object(s), the UE measures and reports on the serving cell(s), listed cells and/or detected cells and Para.[0155] If a UE is configured with a periodic measurement configuration, then it will send available measurement every time the assigned periodicity for that measurement expires).
As shown above, Teyeb discloses periodic measurement gaps during which measurements are made; a timer relative to transmission of a measurement report; and a timer expiring. Teyeb does not explicitly disclose based at least in part on determining that the timer has expired.
Bai discloses based at least in part on determining that the timer has expired (Para.[0094]  Furthermore, the measurement report may be sent after a fixed duration, but the measurements (and the gap pattern) may also continue until further notice from the eNB or for a fixed number of measurement cycles. The UE could continue measuring, and a new report could be generated and sent after ending each fixed cycle – where measurements are made based on each cycle (“a timer expiring”)).
Bai does not explicitly state a timer is used for the cycle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a timer would be used to determine the timing for the cycles in order to determine when to perform the measurements and send the reports.
Teyeb and Bai are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teyeb to include measuring based on a timer expiration as taught by Bai in order to implement flexible measurements (Bai Para.[0001]).
Re claim 3:
As discussed above, Teyeb in view Bai meets all the limitations of the parent claims.
Teyeb further discloses determining, after transmitting the beam measurement report, that the timer has expired before any communication configuring beam measurements for the one or more neighbor beams is received from the base station (Para.[0154]  Detected cells—these are cells that are not listed within the measurement object(s) but are detected by the UE on the carrier frequency(ies) indicated by the measurement object(s).  For NR measurement object(s), the UE measures and reports on the serving cell(s), listed cells and/or detected cells and Para.[0155] If a UE is configured with a periodic measurement configuration, then it will send available measurement every time the assigned periodicity for that measurement expires – where no beam measurement configuration is received for a detected cell after the timer for the transmission of previous measurement report expires and before the measurement report with the detected cell is transmitted).
Re claim 10:
	Claim 10 is rejected on the same grounds of rejection set forth in claim 1.  Teyeb also discloses a memory and one or more processors operatively coupled to the memory (Fig. 15).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 25:
	Claim 25 is rejected on the same grounds of rejection set forth in claim 1.

Allowable Subject Matter
Claims 4,13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471